Case 6:19-cv-01223-RRS-PJH Document 19 Filed 01/21/20 Page 1 of 15 PageID #: 149




                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF LOUISIANA
                           LAFAYETTE DIVISION

 TAMAR RENEE DOZIER, Individually              CIVIL ACTION NO. 6:19-cv-01223
 and on behalf of others similarly
 situated

 VERSUS                                        JUDGE SUMMERHAYS

 GOAUTO INSURANCE COMPANY                      MAGISTRATE JUDGE HANNA

                     REPORT AND RECOMMENDATION

       Pending before the court is the motion to remand or, alternatively, for

 jurisdictional discovery, which was filed by the plaintiff, Tamar Renee Dozier. (Rec.

 Doc. 11). The motion is opposed. (Rec. Doc. 15). The motion was referred to the

 undersigned magistrate judge for review, report, and recommendation in accordance

 with the provisions of 28 U.S.C. § 636 and the standing orders of this Court. Oral

 argument was held on January 16, 2020. Considering the evidence, the law, and the

 arguments of the parties, and for the reasons fully explained below, it is

 recommended that the motion should be granted.

                                     Background

       The plaintiff, Tamar Renee Dozier, initiated this lawsuit by filing a petition in

 the 15th Judicial District Court, Lafayette Parish, Louisiana. In her petition, Ms.

 Dozier alleged that she was involved in an automobile accident on August 3, 2018.

 She further alleged that, because her 2013 Nissan Altima SL was severely damaged
Case 6:19-cv-01223-RRS-PJH Document 19 Filed 01/21/20 Page 2 of 15 PageID #: 150




 in the accident, she made a claim under the collision coverage afforded by her

 insurance policy with GoAuto Insurance Company and her vehicle was determined

 to be a “total loss.” The insurance policy stated that, in the case of a total loss,

 GoAuto would pay the actual cash value (“ACV”) of an insured vehicle. Louisiana

 law requires an insurer to determine ACV by means of a fair market survey of

 qualified retail automobile dealers in the local market, by reference to a generally

 recognized used motor vehicle industry source such as an electronic database or

 guidebook that is available to the general public, or by consultation with a qualified

 expert appraiser selected and agreed upon by the insurer and the insured. 1 To

 determine the ACV in Ms. Dozier’s case, GoAuto allegedly used the CCC One

 Market Valuation Report, a product that GoAuto purchased from CCC Information

 Services, Inc. In her petition, Ms. Dozier claimed that the CCC Market Valuation

 Report undervalued her vehicle, particularly in comparison to other commonly-used

 valuation systems such as the NADA used car guide or the Kelley Blue Book.

       Ms. Dozier sued GoAuto, and she styled her suit as a class action, alleging

 that it was brought not only on her own behalf but also on behalf of others whose

 vehicles were undervalued by GoAuto after being determined to be total losses. Ms.




 1
       La. R.S. 22:1892B(5)(a) – (c).

                                           2
Case 6:19-cv-01223-RRS-PJH Document 19 Filed 01/21/20 Page 3 of 15 PageID #: 151




 Dozier claimed that GoAuto’s use of the CCC Market Valuation Report breached

 the insurance contract and violated Louisiana law.

          GoAuto removed the suit, alleging that the court has subject-matter

 jurisdiction under the Class Action Fairness Act of 2005 (“CAFA”), 28 U.S.C. §

 1332(d). In response, Ms. Dozier filed the instant motion to remand.

                                        Law and Analysis

          Federal courts are courts of limited jurisdiction.2 For that reason, a suit is

 presumed to lie outside a federal court's jurisdiction until the party invoking federal-

 court jurisdiction establishes otherwise.3 Because removal implicates federalism

 issues, the removal statute must be strictly construed.4 Any doubts regarding

 whether removal jurisdiction is proper should be resolved against federal-court

 jurisdiction.5 The burden of establishing federal court jurisdiction rests on the party

 seeking the federal forum.6 Thus, when a suit is removed to federal court, the




 2
          Howery v. Allstate Ins. Co., 243 F.3d 912, 916 (5th Cir. 2001).
 3
          Howery v. Allstate Ins. Co., 243 F.3d at 916; Coury v. Prot, 85 F.3d 244, 248 (5th Cir.
 1996).
 4
        Manguno v. Prudential Property & Cas. Ins. Co., 276 F.3d 720, 723 (5th Cir. 2002); Willy
 v. Coastal Corp., 855 F.2d 1160, 1164 (5th Cir. 1988).
 5
        In re Hot-Hed, Inc., 477 F.3d 320, 323 (5th Cir. 2007); Acuna v. Brown & Root Inc., 200
 F.3d 335, 339 (5th Cir. 2000).
 6
        Clayton v. ConocoPhillips Co., 722 F.3d 279, 290 (5th Cir. 2013); Howery v. Allstate Ins.
 Co., 243 F.3d at 916.

                                                   3
Case 6:19-cv-01223-RRS-PJH Document 19 Filed 01/21/20 Page 4 of 15 PageID #: 152




 removing defendant has the burden of showing that jurisdiction exists.7 In this case,

 GoAuto must bear that burden.

        Congress enacted CAFA to encourage federal court jurisdiction over interstate

 class action lawsuits of national interest.8             CAFA greatly expanded federal

 jurisdiction over interstate class action lawsuits9 by granting the federal courts

 original jurisdiction to hear interstate class actions where: (1) the proposed class

 contains more than 100 members; (2) minimal diversity exists between the parties;

 (3) the amount in controversy exceeds $5 million; and (4) the primary defendants

 are not states, state officials, or other governmental entities.10

        To establish CAFA jurisdiction, a removing defendant must prove minimal

 diversity.11 Minimal diversity is satisfied when one plaintiff is diverse from one




 7
        Ashford v. Aeroframe Services, L.L.C., 907 F.3d 385, 395 (5th Cir. 2018); Estate of
 Martineau v. ARCO Chemical Co., 203 F.3d 904, 910 (5th Cir. 2000); Vasquez v. Alto Bonito
 Gravel Plant Corp., 56 F.3d 689, 692 (5th Cir. 1995); Getty Oil Corp., Div. of Texaco, Inc. v. Ins.
 Co. of N. Am., 841 F.2d 1254, 1259 (5th Cir. 1988).
 8
        Preston v. Tenet Healthsystem Memorial Medical Center, Inc. (“Preston I”), 485 F.3d 793,
       th
 797 (5 Cir. 2007).
 9
       Hollinger v. Home State Mut. Ins. Co., 654 F.3d 564, 569 (5th Cir. 2011); In re Katrina
 Canal Litig. Breaches, 524 F.3d 700, 711 n. 47 (5th Cir. 2008); Preston v. Tenet Healthsystem
 Memorial Medical Center, Inc. (“Preston II”), 485 F.3d 804, 810 (5th Cir. 2007).
 10
        28 U.S.C. § 1332(d)(2) 28 U.S.C. § 1332(d)(5).
 11
        28 U.S.C. § 1332(d).

                                                 4
Case 6:19-cv-01223-RRS-PJH Document 19 Filed 01/21/20 Page 5 of 15 PageID #: 153




 defendant.12     The basis for federal court jurisdiction under CAFA must be

 established at the time of removal, and subsequent events generally cannot destroy

 a federal court’s jurisdiction.13

        There are three exceptions to CAFA’s jurisdictional grant:                      the local

 controversy exception,14 the home state exception,15 and the discretionary

 exception.16 The first two exceptions are mandatory, and they are “designed to draw

 a delicate balance between making a federal forum available to genuinely national

 litigation and allowing the state courts to retain cases when the controversy is

 strongly linked to that state.”17 CAFA was designed to exclude only a narrow

 category of truly localized controversies, and the exceptions provide a statutory

 means for courts to identify controversies that affect only particular localities.18



 12
         Exxon Mobil Corp. v. Allapattah Services, Inc., 545 U.S. 546, 594 n. 12 (2005) (noting that
 for minimal diversity under CAFA, “one plaintiff’s diversity from one defendant suffices” to
 establish minimal diversity).
 13
         Arbuckle Mountain Ranch of Texas, Inc. v. Chesapeake Energy Corp., 810 F.3d 335, 341
 (5th Cir. 2016); Cedar Lodge Plantation, L.L.C. v. CSHV Fairway View I, L.L.C., 768 F.3d 425,
 426 (5th Cir. 2014); Louisiana v. American Nat. Property Cas. Co., 746 F.3d 633, 637 (5th Cir.
 2014). See also Braud v. Transp. Serv. Co., 445 F.3d 801, 808 (5th Cir. 2006).
 14
        28 U.S.C. § 1332(d)(4)(A).
 15
        28 U.S.C. § 1332(d)(4)(B).
 16
        Preston II, 485 F.3d at 810-11.
 17
       Hollinger v. Home State Mut. Ins. Co., 654 F.3d at 570 (quoting Hart v. FedEx Ground
 Package Sys., Inc., 457 F.3d 675, 682 (7th Cir. 2006)).
 18
        Hollinger v. Home State Mut. Ins. Co., 654 F.3d at 570; Preston II, 485 F.3d at 823.

                                                 5
Case 6:19-cv-01223-RRS-PJH Document 19 Filed 01/21/20 Page 6 of 15 PageID #: 154




 Under CAFA, the party seeking remand on the basis of an exception bears the burden

 of proving the existence of an exception by a preponderance of the evidence.19

        “CAFA does not change the traditional rule that the party seeking to remove

 the case to federal court bears the burden of establishing federal jurisdiction.”20

 Therefore, it is only after the removing defendant has established jurisdiction under

 CAFA that the burden shifts to the party seeking remand to prove by a

 preponderance of the evidence that an exception to CAFA jurisdiction applies.21

 Particularly when challenged by a plaintiff seeking remand, the removing party bears

 the burden of showing that federal jurisdiction exists pursuant to CAFA. 22 For that




 19
        Rainbow Gun Club, Inc. v. Denbury Onshore, L.L.C., 760 F.3d 405, 409 n. 3 (5th Cir. 2014);
 Hollinger v. Home State Mut. Ins. Co., 654 F.3d at 571; Preston II, 485 F.3d at 814.
 20
        Joseph v. Unitrin, Inc., No. 1:08-CV-077, 2008 WL 3822938, at *4 (E.D. Tex. Aug. 12,
 2008) (quoting Evans v. Walter Indus., Inc., 449 F.3d 1159, 1164 n. 3 (11th Cir. 2006)). See also
 Werner v. KPMG LLP, 415 F.Supp.2d 688, 695 (S.D. Tex. 2006) (“A number of courts have held
 that Congress's silence means that CAFA did not change the burden of proving federal jurisdiction
 when a motion to remand is filed.” (Citations omitted.).
 21
         Some courts have described this as a shifting of the burden from one party to the other.
 See, e.g., Laffin v. National Football League, No. 3:11-CV-0345-M, 3:11-CV-248, 2011 WL
 1396887, at *1 (N.D. Tex. Apr. 12, 2011) (“once federal jurisdiction under CAFA is established,
 the burden shifts to the objecting party to prove by a preponderance of the evidence any
 jurisdictional exceptions.”). See, also, Preston II, 485 F.3d at 813 (“once federal jurisdiction has
 been established under [CAFA], the objecting party bears the burden of proof as to the applicability
 of any express statutory exception. . . .” (quoting Serrano v. 180 Connect, Inc., 478 F.3d 1018,
 1024 (9th Cir. 2007)).
 22
       Waxler Transp. Co., Inc. v. Valspar Corp., No. 08-1363, 2008 WL 4936510, at *2 (E.D.
 La. Aug. 6, 2008); Phillips v. Severn Trent Environmental Services, Inc., No. 07-3889, 2007 WL
 2757131, at *1 (E.D. La. Sept. 19, 2007).

                                                  6
Case 6:19-cv-01223-RRS-PJH Document 19 Filed 01/21/20 Page 7 of 15 PageID #: 155




 reason, remand is appropriate when the removing defendant fails to carry its burden

 of showing minimal diversity.23

        In cases involving CAFA, the district court “has wide, but not unfettered,

 discretion to determine what evidence to use in making its determination of

 jurisdiction.”24 The court must evaluate the sufficiency of the jurisdictional evidence

 on a case-by-case basis.25

        In this case, a single plaintiff and a single defendant were identified in the

 petition. At oral argument, counsel for the plaintiff explained that he does yet know

 – and likely will not know until discovery has been conducted – the identities of

 other members of the proposed plaintiff class. The named plaintiff is a natural

 person, and the defendant is a corporation.

        The citizenship of a natural person is determined by the state in which he is

 domiciled,26 and domicile is a combination of both a person's residence and his intent




 23
        See, e.g., Behler v. East Jefferson Hospital Service District No. 2, No. 12-1171, 2012 WL
 13001034, at *4 (E.D. La. Aug. 20, 2012); Rasberry v. Capitol County Mut. Fire. Ins. Co., 609
 F.Supp.2d 594, 603 (E.D. Tex. 2009); Jenkins v. BOH Bros. Const. Co., LLC, No. 08-3794, 2009
 WL 3346953, at *2 (E.D. La. Oct. 13,2009).
 24
        Preston II, 485 F.3d at 817 (quoting Coury v. Prot, 85 F.3d at 249).
 25
        Preston I, 485 F.3d at 801.
 26
        Hollinger v. Home State Mut. Ins. Co., 654 F.3d at 571; Coury v. Prot, 85 F.3d at 248.

                                                7
Case 6:19-cv-01223-RRS-PJH Document 19 Filed 01/21/20 Page 8 of 15 PageID #: 156




 to remain there permanently.27 Therefore, Aan allegation that a party is a resident of

 a certain state is not a sufficient allegation of his citizenship in that state.@28

 However, evidence of a person's place of residence is prima facie proof of his

 domicile,29 creating a presumption of citizenship. Furthermore, once domicile is

 established, it presumptively continues unless rebutted by evidence of change.30 In

 her petition, Ms. Dozier alleged that she is a Louisiana resident.31 GoAuto presented

 no evidence refuting that allegation or suggesting that Ms. Dozier is not a Louisiana

 citizen. Accordingly, this Court finds that Ms. Dozier is a Louisiana citizen.

        A corporation=s citizenship is determined by its state of incorporation and the

 state in which it has its principal place of business.32 In the removal notice, GoAuto

 stated that it is “a corporation organized under the laws of Louisiana with its

 principal place of business in Baton Rouge, Louisiana.”33 Accordingly, this Court

 finds that GoAuto is a Louisiana citizen.



 27
         Hollinger v. Home State Mut. Ins. Co., 654 F.3d at 571; Preston I, 485 F.3d at 798; Coury
 v. Prot, 85 F.3d at 250.
 28
        Delome v. Union Barge Line Co., 444 F.2d 225, 233 (5th Cir. 1971).
 29
        Hollinger v. Home State Mut. Ins. Co., 654 F.3d at 571; Preston I, 485 F.3d at 799.
 30
        Preston I, 485 F.3d at 797-98.
 31
        Rec. Doc. 1-1 at 2.
 32
        28 U.S.C. § 1332(c)(1).
 33
        Rec. Doc. 1 at 4.

                                                8
Case 6:19-cv-01223-RRS-PJH Document 19 Filed 01/21/20 Page 9 of 15 PageID #: 157




       Thus, the two parties to the lawsuit who were specifically identified in the

 plaintiff’s petition are not diverse, and CAFA’s minimal diversity requirement has

 not been satisfied.    GoAuto argued, however, that it has established minimal

 diversity because (a) the petition indicates that Ms. Dozier intends for the plaintiff

 class to include persons who are not Louisiana citizens; and (b) citizens of other

 states will likely be included in the plaintiff class because GoAuto does business in

 states other than Louisiana. Neither argument is persuasive.

       The plaintiff’s petition does not expressly include citizens of states other than

 Louisiana in the proposed plaintiff class, and the allegations set forth in the petition

 support a conclusion that only Louisiana citizens are to be included in the plaintiff

 class. On its first page, the petition states that the named plaintiff and the members

 of the potential class are “Louisiana resident policyholders” of GoAuto automobile

 liability insurance policies (Rec. Doc. 1-1 at 2, ¶ 4). Relief is sought only under

 Louisiana law. The petition alleged that GoAuto breached contractual obligations

 under insurance policies issued in the State of Louisiana (Rec. Doc. 1-1 at 2, ¶ 5);

 that the issues underlying the lawsuit arose out of GoAuto’s “contractual relations

 created and issued within the State of Louisiana” (Rec. Doc. 1-1 at 2, ¶ 6); that

 GoAuto writes policies in Louisiana (Rec. Doc. 1-1 at 3, ¶ 9); that Louisiana law

 requires certain methods of calculating ACV (Rec. Doc. 1-1 at 3-4, ¶¶ 12-15); and

 that the use of the CCC One Market Valuation Report violates Louisiana law (Rec.

                                            9
Case 6:19-cv-01223-RRS-PJH Document 19 Filed 01/21/20 Page 10 of 15 PageID #: 158




  Doc. 1-1 at 7-8, ¶¶ 34-43). This suggests that the only persons having claims similar

  to Ms. Dozier’s claim are likely to be Louisiana residents and Louisiana citizens.

        The petition also contains a paragraph defining the proposed plaintiff class,

  which reads as follows:

        Petitioner prays that this matter be certified and maintained as a class
        action on behalf of all past and present Goauto [sic] Insurance Company
        policyholders who have made claims against their policy for the total
        loss of a vehicle and had those claims undervalued through the use of
        the CCC One Market Valuation Report system and/or other unfair
        valuation tools used by Goauto [sic] Insurance Company.

  (Rec.Doc. 1-1 at 9, ¶ 44). There is no reference in that paragraph to persons living

  in or citizens of any state whatsoever. The following paragraph contains the

  petition’s only reference to potential plaintiffs outside of Louisiana. It reads as

  follows: “Petitioner represents that the class consists of numerous policyholders

  who are located throughout the State of Louisiana and the United States, so that

  joinder of all members is impractical.” (Rec. Doc. 1-1 at 9, ¶ 45). The significance

  of that paragraph is to establish that there are likely to be a large number of class

  members, and it does not mention the citizenship of any particular class member.

  The use of the word “located” is not material to the determination of a person’s

  citizenship, and it is conceivable that class members may be both Louisiana citizens

  and located in other states. On the other hand, the fact that a person may be located

  outside Louisiana does not prove that the person is – or is not – a citizen of Louisiana

  since “location” is different from both residence and domicile. The Fifth Circuit has
                                            10
Case 6:19-cv-01223-RRS-PJH Document 19 Filed 01/21/20 Page 11 of 15 PageID #: 159




  suggested that, if conflicting class definitions must be considered when ruling on a

  motion to remand, “[i]f either paragraph is to be given greater weight, it ought to be

  the paragraph that contains what the plaintiff has declared is the class definition.”34

  Although Ms. Dozier’s petition does not contain conflicting class definitions,

  Paragraph 45 (which mentions persons located throughout the United States) is not

  the paragraph in which the plaintiff declared the proposed class definition. To the

  contrary, Paragraph 44 – which does not contain a reference to any state’s citizens

  and, more important, does not contain a reference to policyholders located

  throughout the United States – is the paragraph that contains the class definition.

  Without a reference to citizenship, residence, or domicile of the members of the

  proposed plaintiff class, the definition of the proposed class set forth by the plaintiff

  in Paragraph 44 of the petition provides no help in determining the citizenship of the

  parties to the lawsuit.

        Paragraph 44 must be read in conjunction with the other provisions of the

  petition. The multiple references in the petition to Louisiana residence, Louisiana

  policyholders, and Louisiana law demonstrates that the plaintiff was focused on

  Louisiana when drafting her complaint. This Court finds that the single reference in




  34
        Arbuckle Mountain Ranch of Texas, Inc. v. Chesapeake Energy Corp., 810 F.3d at 340.

                                             11
Case 6:19-cv-01223-RRS-PJH Document 19 Filed 01/21/20 Page 12 of 15 PageID #: 160




  the petition to “policyholders. . . located throughout. . . the United States” is not

  sufficient to establish the citizenship of any member of the proposed class.

        Second, how and where GoAuto does business does not define the plaintiff

  class. GoAuto submitted evidence that it does business in Louisiana, Nevada, and

  Ohio and has calculated the ACV of “total loss” vehicles in all three of those states.

  GoAuto argued that this Court should extrapolate from those facts the conclusion

  that there likely are members of the proposed plaintiff class who are citizens of

  Nevada and Ohio. This Court declines to make such an inference. The fact that

  GoAuto does business in other states and the fact that GoAuto has calculated ACVs

  in other states sheds absolutely no light on the citizenship of either GoAuto or the

  members of the proposed plaintiff class.

        The only evidence presented concerning the citizenship of the parties

  established that the sole plaintiff identified so far is a Louisiana citizen and the sole

  defendant is also a Louisiana citizen. There is no evidence that any plaintiff is

  diverse in citizenship from the defendant. Accordingly, GoAuto has not satisfied its

  burden of establishing minimal diversity.

        In their briefing, the parties addressed the potential applicability of the home

  state exception and the local controversy exception to CAFA jurisdiction. But,

  because GoAuto failed to establish that the court has jurisdiction under CAFA, it is




                                             12
Case 6:19-cv-01223-RRS-PJH Document 19 Filed 01/21/20 Page 13 of 15 PageID #: 161




  unnecessary to evaluate the applicability of the potential exceptions to CAFA

  jurisdiction.

        GoAuto insisted, in its briefing and at oral argument, that it is not required to

  prove that at least one class member is diverse from it. (Rec. Doc. 15 at 9). This

  Court disagrees. To satisfy its burden of establishing minimal diversity, GoAuto is

  required to show that at least one plaintiff class member is diverse in citizenship

  from any defendant.35 As the United States Supreme Court has explained, “one

  plaintiff’s diversity from one defendant” is sufficient to establish minimal

  diversity.36 In this case, however, Ms. Dozier is a Louisiana citizen and GoAuto is

  also a Louisiana citizen. GoAuto has not shown that there is another plaintiff who

  is diverse in citizenship from itself. Therefore, GoAuto has not established minimal

  diversity.

        Finally, jurisdictional discovery will not assist the parties or this Court in

  determining whether there was minimal diversity at the time of removal since the

  only parties to the suit at that time – Ms. Dozier and GoAuto – are not diverse.

                                          Conclusion

        GoAuto, the only defendant in this lawsuit and the removing defendant,

  established that it is a Louisiana citizen but failed to show that any member of the


  35
        28 U.S.C. § 1332(d)(2)(A).
  36
        Exxon Mobil Corp. v. Allapattah Services, Inc., 545 U.S. at 595 n. 12.

                                               13
Case 6:19-cv-01223-RRS-PJH Document 19 Filed 01/21/20 Page 14 of 15 PageID #: 162




  proposed plaintiff class is a citizen of a state other than Louisiana. Therefore, this

  Court finds that removal was improper because the defendant failed to meet its

  burden of showing that minimal diversity existed at the time of removal. This Court

  further finds that jurisdictional discovery will not aid the court’s evaluative process.

  Accordingly,

        IT IS RECOMMENDED that the plaintiff’s motion to remand (Rec. Doc. 11)

  should be granted, and this action should be remanded to the 15th Judicial District

  Court, Lafayette Parish, Louisiana.

        Under the provisions of 28 U.S.C. § 636(b)(1)(C) and Fed. R. Civ. P. 72(b),

  parties aggrieved by this recommendation have fourteen days from service of this

  report and recommendation to file specific, written objections with the Clerk of

  Court. A party may respond to another party’s objections within fourteen days after

  being served with of a copy of any objections or responses to the district judge at the

  time of filing.

        Failure to file written objections to the proposed factual findings and/or the

  proposed legal conclusions reflected in the report and recommendation within

  fourteen days following the date of its service, or within the time frame authorized

  by Fed. R. Civ. P. 6(b), shall bar an aggrieved party from attacking either the factual




                                            14
Case 6:19-cv-01223-RRS-PJH Document 19 Filed 01/21/20 Page 15 of 15 PageID #: 163




  findings or the legal conclusions accepted by the district court, except upon grounds

  of plain error.37

         Signed at Lafayette, Louisiana, this 21st day of January 2020.



                                              ____________________________________
                                              PATRICK J. HANNA
                                              UNITED STATES MAGISTRATE JUDGE




  37
          See Douglass v. United Services Automobile Association, 79 F.3d 1415 (5th Cir. 1996) (en
  banc), superseded by statute on other grounds, 28 U.S.C. § 636(b)(1).

                                                15
